DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered. 

EXAMINER’S AMENDMENT
3.	Authorization for this examiner’s amendment was given in an interview with Joseph Su on 06/09/2022.

	In the Claims:
	Claim 1, lines 6, 8, 9, and 13, replace “processer” with --processor--.
	Claim 1, line 15, replace “and or” with --and/or--.
	Claim 9, line 3, replace “processer” with --processor--.
	Claim 10, lines 6 and 10, replace “processer” with --processor--.
	Claim 10, line 12, replace “and or” with --and/or--.	

Allowable Subject Matter
4.	Claims 1-7 and 9-10 are allowed.

Claims 1-7 and 9-10 are allowable over the prior art of record, none of the prior art whether together singularly or in combination to teach the claimed combination as recited.  The closest reference “Accuracy of a Novel Noninvasive Multisensor Technology to Estimate Glucose in Diabetic Subjects During Dynamic Condition”, Sobel et al. does not disclose or suggest the improvement of the instant application comprising a combination as claimed, wherein excluding abnormal fluctuations of the blood glucose sensor data when the patient is determined in a state of physical exercise and transmitting the blood glucose data processed using the adjusted algorithms and/or excluded the abnormal fluctuations by the processor to a portable display device as cited in claim 1.

Instead, Sobel et al. disclose a multisensor noninvasive device worn around the upper arm and employs multiple sensors to measure skin and ambient temperature, galvanic skin response, heat flux, and body motion integrating signals from those sensors as surrogate measures to predict physical activity levels and determine caloric expenditure in free-living individuals that correlations between plasma glucose concentration and integrated signals from skin temperature, heart rate, heart rate variability, and galvanic skin response leading to hypothesize that integrated multisensor signals employed to indirectly estimate plasma glucose concentrations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864